                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE ROBINSON                            :
                                           :
      v.                                   :       CIVIL ACTION NO. 18-1201
                                           :
NANCY A. BERRYHILL,                        :
Acting Commissioner of                     :
Social Security                            :

                                          ORDER

       This 10th day of December, 2018, upon consideration of the Plaintiff's Request for

Review, Defendant's response, the Report and Recommendation of United States Magistrate

Jacob P. Hart, and Plaintiff's objections, and it is hereby ORDERED that:

       1. Plaintiff’s objections are overruled. The criticisms of the Report and
          Recommendation lack merit. Following my earlier remand of this claim, the
          Administrative Law Judge has adequately addressed the record and assuaged my
          concerns that all the medical evidence be fully considered in determining the merit of
          Plaintiff’s claim.

       2. The Report and Recommendation are adopted, and Claimant’s Request for Review is
          DENIED.

       3. JUDGMENT SHALL BE ENTERED in this case in favor of the Defendant.




                                                         /s/ Gerald Austin McHugh
                                                   United States District Judge
